DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/21 has been entered.

Response to Arguments
Applicant's arguments filed 12/06/21 have been fully considered but they are not persuasive. 
On page 6, Applicant addressed the drawing objections but only addressed the drawing objection to the “cavity” and doesn’t address the objection with regards to the “apparatus” comprising all the claimed elements as the drawing objections require. The drawing objections are accordingly maintained.
On pages 8-9 regarding prior art rejections Applicant argues the amended claim overcomes the rejection of record, since the prior art doesn’t teach the receive including 
The Examiner respectfully refers to the rejection below regarding the amended claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “apparatus”, the apparatus comprising the receiver, sensor, circuitry, and motion generation device.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“motion generation device…configured to control a motion of the cosmetic applicator according to the predetermined compensation movement” in claims 1 and 12;
“reader circuitry that reads data from circuitry embedded in the cosmetic applicator” in claims 5-6 and 13-14;
“hinge mechanism that is configured to move the receive between a straight position and an angled position” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This is understood to be: 
“an electromagnetic positioner that includes a plurality of magnetic cores arrayed around a cavity that is filled with a magnetic fluid, or an x-axis motive device and a y-axis motive device”;
a radiofrequency identification (RFID) reader”, 
and “a self-leveling/motion stabilizing hinge”, respectively.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 are indefinite for claiming the apparatus “being coupled with a cosmetic applicator”, when this makes it unclear whether or not the “cosmetic applicator” is actually a part of the claimed invention or not. The specification indicates  not a part of the claimed “apparatus” (i.e. that which is shown in Figure 1), but rather something which the apparatus is intended to be coupled to. However, Applicant’s amendment to the claim appears to be an attempt to positively claim the “cosmetic applicator” as being a part of the apparatus as opposed to something which it is intended to be coupled to. Since the disclosure indicates the apparatus does not positively include the “cosmetic applicator” as a part of its constitution, the claims will be interpreted according to this understanding.  See, for example Figure 1, [0021]-[0022].
Remaining claims are rejected to depending on an indefinite claim. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7, 10, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak (US 20140052275 A1) in view of Pathak et al. (US 20160242679 A1) hereinafter known as Pathak ‘679 and further in view of Pathak et al. (US 20180311062 A1) hereinafter known as Pathak ‘062.

Present claims are currently drawn to an apparatus, which include recited limitations that define functionality and/or operation of the claimed apparatus.  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements, and these taught elements are capable of performing the recited functions of the apparatus claims.
Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990))
The United States Court of Appeals for the Federal Circuit stated in In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997):
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Courts have interpreted functional language in an apparatus claim as requiring that the apparatus possess the capability of performing the recited function. Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).

Regarding claim 1 Pathak discloses an apparatus that stabilizes a cosmetic applicator in response to a movement caused by a user (This is recited as a “functional limitation” (see above). See also Abstract, Figure 2, [0026]), the applicator comprising a mascara, nail polish, or lipstick applicator (this is not a part of the positively claimed “apparatus” but rather a part of the applicator the apparatus is intended to stable), comprising:
a power source (Figure 2 item 212);
a receiver (Figure 2 item 202) being coupled with a cosmetic applicator that is one of a mascara, nail polish, or lipstick applicator (This is stated as an “intended use” of the claimed device (e.g. it is intended to be coupled with a cosmetic applicator).  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Pathak was considered capable of performing the cited intended use of being coupled with a cosmetic applicator. Also see Pathak [0026] where coupling with a cosmetic applicator is contemplated. As is best understood (see 112 rejection above) the cosmetic applicator not being positively claimed, the specific types of applicators need not be found. Alternatively, the Examiner refers to the obviousness rejection below regarding the known use of cosmetic applicators for each of these purposes.),
at least one sensor (Figure 2 item 208, 220) configured to detect the movement caused by the user (This is recited as a functional limitation of the sensor (see explanation above). See also Pathak [0022]);
processing circuitry ([0029]) configured to determine a compensation movement to offset the detected movement (this is stated as a “functional  and 
a motion generation device (Figure 2 item 214) embedded in the receiver (Figure 2) configured to control a motion of the cosmetic applicator according to the predetermined movement (this is stated as an “intended use” of the motion generation device (see explanation above). See also [0022] in which the motion generation device is described capable of producing movement to compensate for the tremor),
wherein the apparatus includes a handle portion that is separate from the receiver (Figure 2 item 206),
but is silent with regards to the receiver including reader circuitry (RFID reader) that is capable of reading data from the cosmetic applicator and receives the information that indicates the type of applicator as one of the mascara, nail polish, or lipstick applicator, and 
the processing circuitry being configured to determine the compensation movement based on the received information,
and the receive including hinge mechanism which can move between a straight and angled position with respect to the handle and an initial receive angle is determined based on the type of applicator.
However, regarding claim 1 Pathak ‘679 teaches the known use of circuitry being embedded within an object, that circuitry being an RFID tag 
the circuitry determining the compensation movement based on the received information ([0035]), storing the data which is collected that indicates what type of user assistive device is positioned on the end ([0035]); and
 the circuitry being located within the receiver ([0030]-[0036] and Figure 2 indicates that the apparatus itself performs the method of the disclosure, and then reports are sent to a remote server over a network. This is understood to be evidence that the circuitry is located within the receiver. Alternatively however, the Examiner understands that this inclusion of the RFID reader being within the receiver (e.g. within the control system 118) is obvious. The only two alternatives for detecting the RFID tag of the object within the invention of Pathak ‘679 is that there is an RFID reader disposed within the existing control circuitry, or that the RFID reader is disposed external to the tremor apparatus itself, and the data is subsequently transferred to the control center of the apparatus so it can adequately integrate all the information required for logs and control. Since there are only two alternatives, the person of ordinary skill in the art at the time the invention was filed would have found it “obvious to try” either of these alternatives (MPEP 2143 (I)(E), and would accordingly have understood including reader circuitry (RFID reader) within the receiver to be obvious.).
Pathak and Pathak ‘679 are involved in the same field of endeavor, namely tremor assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of 
Further, as regards the type of applicator being a mascara, nail polish, or lipstick applicator, the Examiner notes the obviousness of having the applicator be for mascara, nail polish, and/or lipstick, among many other types of makeup applicators, since the amount of cosmetic applicator types are limited, controlled, and well-known. The Examiner notes the existence of all three types of applicators for makeup, which would be obvious in light of Pathak [0036] indicating the applicator could for makeup. The Examiner references any of the references found in CPC A45D 29/00 (manicuring/pedicuring implements), A46B 2200/1053-2200/106 (mascara brushes), and/or a45D 40/00 (lipstick implements) would apply. If an example is really required, see Pathak ’062 which teaches a mascara brush.
Further, regarding claim 1 Pathak ‘062 teaches an apparatus which includes a receiver (Figure 1a item 104) having a hinge mechanism (Figures 2b-2c) that is configured to move the receiver between a straight position and an angled position with respect to a handle portion (This is stated as a functional configured to determine an initial receiver angle based on the received information of the type of applicator ([0028]).
Pathak and Pathak ‘062 are involved in the same field of endeavor, namely tremor assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Pathak so that a hinge with an adjustable angle is present such as is taught by Pathak ‘062 in order to allow the apparatus to be used with a variety of assistance objects which naturally and ideally lie at distinct angles rom a handle, thus allowing an easy multi-applicator which can accommodate end effectors that might ideally be used at differing angles. 
Regarding claim 2 the Pathak Pathak ‘697 Pathak ‘062 Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Pathak further discloses the motion generation device includes a combination of  first motive element disposed along a first axis and a second motive element disposed along a second axis that is perpendicular ot the first axis (Figure 3, [0034]).
Regarding claim 7 the Pathak Pathak ‘679 Pathak ‘062 Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein the Combination further teaches the reader circuitry is a RFID reader (see the explanation to the rejection of claim 5 above and Pathak ‘679 [0035]: the circuitry is inherently an RFID reader if it can identify an RFID tag).
claim 10 the Pathak Pathak ‘697 Pathak ‘062 Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Pathak further discloses an adapter device (Figure 2 item 206), and 
wherein the receiver is configured to be coupled with the cosmetic applicator via the adapter device (this is stated as a “functional limitation”, and/or an “intended use” of  the receiver (see explanation in the rejection to claim 1 above, and above claim 1). The receiver of Pathak is understood capable of being coupled to a cosmetic applicator with the adapter device, such as is described in [0021] and shown in Figure 2).
Regarding claim 12 Pathak discloses a method implemented by an apparatus (Figure 2 item 200) for reducing a movement caused by a user (Abstract), the apparatus including a power source (Figure 2 item 212), a receiver (Figure 2 item 202) being coupled with a cosmetic applicator ([0026]),
 at least one sensor (Figure 2 item 208, 220), processing circuitry ([0029]), and a motion generation device (Figure 2 item 214),
the method comprising:
detecting by the at least one sensor, the movement caused by the user ([0022]); 
determining, by the processing circuitry, a compensation movement to offset the detected movement ([0022], [0029]); and 
controlling via the motion generation device (Figure 2 item 214), a motion of the cosmetic applicator according to the predetermined compensation movement ([0022]),
wherein the apparatus includes a handle portion that is separate from the receiver (Figure 2 item 206);
but is silent with regards to the cosmetic applicator being one of mascara, nail polish, or lipstick applicators and that information being stored,
the apparatus including “reader circuitry”,
the receiver includes a hinge mechanism, and data regarding the initial angle is received,
wherein the method further comprises reading the data from the cosmetic applicator and receive the information that indicates the type of the applicator from the data read from the cosmetic applicator,
and determining, by the processing circuitry, the compensation movement based on the received information and initial angle.
However, regarding claim 12 Pathak ‘697 teaches reader circuitry (Figure 1 item 110), 
reading, with the reader circuitry, data from the cosmetic applicator to determine its type ([0035]), and determining the compensation movement based thereupon ([0035]). See the explanation/reasoning to modify as is recited in the rejection to claim 1 above. 
Further, as regards the type of applicator being a mascara, nail polish, or lipstick applicator, the Examiner notes the obviousness of having the applicator any of the references found in CPC A45D 29/00 (manicuring/pedicuring implements), A46B 2200/1053-2200/106 (mascara brushes), and/or a45D 40/00 (lipstick implements) would apply. If an example is really required, see Pathak ’062 which teaches a mascara brush.
Further, regarding claim 12 Pathak ‘062 teaches an apparatus which includes a receiver (Figure 1a item 104) having a hinge mechanism (Figures 2b-2c) that moves the receiver between a straight position and an angled position with respect to a handle portion (See Figures 2b-2c), and processing circuitry is configured to determine an initial receiver angle based on the received information of the type of applicator ([0028]).
Pathak and Pathak ‘062 are involved in the same field of endeavor, namely tremor assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Pathak so that a hinge with an adjustable angle is present such as is taught by Pathak ‘062 in order to allow the apparatus to be used with a variety of assistance objects which naturally and ideally lie at distinct angles rom a handle, thus allowing an easy multi-applicator which can accommodate end effectors that might ideally be used at differing angles. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak and Pathak ‘697 and Pathak ‘062 as is applied above in view of Upton (US 6553161 B1).
Regarding claim 3 the Pathak Pathak ‘697 Pathak ‘062 Combination teaches the apparatus of claim 1 substantially as is claimed,
but is silent with regards to the motion generation device including a plurality of magnetic cores around a tube filled with magnetic fluid.
However, regarding claim 3 Upton teaches a motion generating device comprising an electromagnetic positioner that includes a plurality of magnetic cores arrayed around a tube that is filled with a magnetic fluid (Column 2 lines 27-31), the magnetic cores acting as a controllable active magnetic field-generating structure which is used to generate a variable magnetic field that acts upon the magnetic fluid, causing it to be displaced and thereby enabling an arm portion of each magnetic core to be moved to a desired coordinate position and/or orientation (Abstract). Pathak and Upton are involved in the same field of endeavor, namely motion generating devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motion generating device of the Pathak Patak ‘697 Pathak ‘062 Combination so that it included an electromagnetic positioner such as is taught by Upton as an obvious, known, predictable alternative in the art with reasonable expectation of success for use as a device to produce motion (MPEP 2143 (I)(B).
Further, the Combination makes it obvious for the motion generating device to be controlled by the processing circuitry (i.e. Pathak ‘062 [0033] indicates there is a controller controlling motors, motions, and angles by receiving angle information from the sensors). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.